UNITED STATES DISTRICT COURT
EASTERN DISTRICT OF TENNESSEE

AT GREENEVILLE
UNITED STATES OF AMERICA )
) No. 2:18-CR-151
Vv. )
) JUDGE JORDAN
PAUL WILLIAM BOWMAN )
PLEA AGREEMENT

The United States of America, by the United States Attorney for the Eastern District of
Tennessee, and the defendant, PAUL WILLIAM BOWMAN, and the defendant’s attorney, Ilya
Berenshteyn, have agreed upon the following:

1, The defendant will plead guilty to the following count in the indictment:

a) Count One: knowingly, intentionally, and without authority possessing with
intent to distribute fifty (50) grams or more of methamphetamine, its salts, isomers, and salts of its
isomers, a Schedule II controlled substance in violation of 21 U.S.C. §§ 841 (a)(1),(b)(1)(A).

The punishment for this offense is as follows: a minimum mandatory ten (10) years
imprisonment up to life; a fine of up to $10,000,000; a term of supervised release of not less than
five (5) years and up to life; and a mandatory assessment of $100.00.

2. In consideration of the defendant’s guilty plea, the United States agrees to move the
Court at the time of sentencing to dismiss the remaining counts against the defendant in this
indictment.

3. The defendant has read the indictment, discussed the charges and possible defenses
with defense counsel, and understands the crime charged. In order to be guilty, the defendant agrees
to the following: As to Count One, the defendant agrees that each of the following elements of the
crime must be proven beyond a reasonable doubt: (1) The defendant knowingly or intentionally
possessed methamphetamine, a Schedule II controlled substance as charged (2) The substance was

! md
ca
x

Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page1of8 PagelD #: 54
in fact methamphetamine; (3) The defendant possessed the substance with the intent to distribute it;
and (4) The weight of the methamphetamine was at least 50 grams.

A, In support of the defendant’s guilty plea, the defendant agrees and stipulates to the
following facts, which satisfy the offense elements. These are the facts submitted for purposes of
the defendant’s guilty plea. They do not necessarily constitute all of the facts in the case. Other
facts may be relevant to sentencing. Both the defendant and the United States retain the right to
present additional facts to the Court to ensure a fair and appropriate sentence in this case.

a) On July 18, 2018, troopers with the Tennessee Highway Patrol were advised by dispatch
to be on the lookout for a black pickup truck traveling at a high rate of speed and driving “all over
the roadway.” The location for the truck was given as around the 50 mile marker of northbound
Interstate 81. Upon hearing the dispatch, a trooper at the 55 mile marker of northbound Interstate 81
pulled to the shoulder and waited for the truck to pass. Once the trooper observed the truck, the
trooper followed it for a short distance and watched as the truck crossed from lane #1 to lane #2 and
back repeatedly in an erratic manner while failing to signal. The trooper conducted a traffic stop of
the vehicle based on the information from dispatch as well as his observations of the reckless
driving by the defendant. The driver was identified as the defendant, PAUL BOWMAN. The
defendant told the trooper that his poor driving was likely due to being very tired. The defendant
continued by explaining that he had been in Gatlinburg the night before and was returning to Bristol.
While speaking to the defendant, the trooper noticed that the defendant was shaking noticeably and
appeared extremely nervous. The trooper called for a backup officer, and moments later, a K9
trooper arrived. The defendant stated that he did not have any weapons, drugs, or large amounts of
currency in the vehicle. The K9 trooper ran his narcotics detecting dog around the truck and the dog
alerted to the truck. The troopers then conducted a search of the truck. During the search, the

troopers located approximately thirty (30) ounces of methamphetamine, multiple baggies, electronic

; av
WY

Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page 2 of 8 PagelD #: 55
scales, $10,084 in cash, and three (3) firearms (a Kahr 9mm, a Phoenix Arms .22, and a Hi Point
9mm; none of which were manufactured in Tennessee), and two (2) ounces of marijuana.

b) A Drug Enforcement Administration Task Force Officer (TFO) was requested to assist
with the case because of the large amount of methamphetamine. After the TFO advised the
defendant of his Miranda rights, the defendant stated that all of the contraband located in the vehicle

was, in fact, his. The defendant alse-stated that he had travelled to-Geergiato-obtain-the -C°_

 

c) For the purposes of this plea agreement, the parties agree that the defendant should be
held responsible for at least 500 grams but less than 1.5 kilograms of methamphetamine.
d) For the purposes of this plea agreement, the parties agree that the 2 level enhancement for
possession of a dangerous weapon under § 2D1.1 (b)(1) should be applied to this defendant.
5, The defendant is pleading guilty because the defendant is in fact guilty.
The defendant understands that, by pleading guilty, the defendant is giving up several rights,
including:
a) the right to plead not guilty;
b) the right to a speedy and public trial by jury;
c) the right to assistance of counsel at trial;
d) the right to be presumed innocent and to have the burden of proof placed on
the United States to prove the defendant guilty beyond a reasonable doubt;
e) the right to confront and cross-examine witnesses against the defendant;
f) the right to testify on one’s own behalf, to present evidence in opposition to
the charges, and to compel the attendance of witnesses; and

g) the right not to testify and to have that choice not used against the defendant.

e
3 Wy

Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page 3o0f8 PagelD #: 56
6. The parties agree that the appropriate disposition of this case would be the following
as to each count: .

a) The Court may impose any lawful term(s) of imprisonment, any lawful
fine(s), and any lawful term(s) of supervised release up to the statutory maximum(s);

b) The Court will impose special assessment fees as required by law; and

c) The Court may order forfeiture as applicable and restitution as appropriate.
No promises have been made by any representative of the United States to the defendant as to what
the sentence will be in this case. Any estimates or predictions made to the defendant by defense
counsel or any other person regarding any potential sentence in this case are not binding on the
Court, and may not be used as a basis to rescind this plea agreement or withdraw the defendant’s
guilty plea(s). The defendant understands that the sentence in this case will be determined by the
Court after it receives the presentence investigation report from the United States Probation Office
and any information presented by the parties. The defendant acknowledges that the sentencing
determination will be based upon the entire scope of the defendant’s criminal conduct, the
defendant’s criminal history, and pursuant to other factors and guidelines as set forth in the
Sentencing Guidelines and the factors set forth in 18 U.S.C. § 3553.

7. Given the defendant’s agreement to plead guilty, the United States will not oppose a
two-level reduction for acceptance of responsibility under the provisions of Section 3E1.1(a) of the
Sentencing Guidelines, Further, if the defendant’s offense level is 16 or greater, and the defendant
is awarded the two-level reduction pursuant to Section 3E1.1(a), the United States agrees to move,
at or before the time of sentencing, the Court to decrease the offense level by one additional level
pursuant to Section 3E1.1(b) of the Sentencing Guidelines. Should the defendant engage in any
conduct or make any statements that are inconsistent with accepting responsibility for the

defendant’s offense(s), including violations of conditions of release or the commission of any

. wa

\

Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page 4o0f8 Pa An #: 57
additional offense(s) prior to sentencing, the United States will be free to decline to make such
motion, to withdraw that motion if already made, and to recommend to the Court that the defendant

not receive any reduction for acceptance of responsibility under Section 3E1.1 of the Sentencing

Guidelines.
8. The defendant agrees to pay the special assessment in this case prior to sentencing.
9. Financial Obligations. The defendant agrees to pay all fines and restitution imposed

by the Court to the Clerk of Court. The defendant also agrees that the full fine and/or restitution
amount(s) shall be considered due and payable immediately. If the defendant cannot pay the full
amount immediately and is placed in custody or under the supervision of the Probation Office at any
time, the defendant agrees that the Bureau of Prisons and the Probation Office will have the
authority to establish payment schedules to ensure payment of the fine and/or restitution. The
defendant further agrees to cooperate fully in efforts to collect any financial obligation imposed by
the Court by set-off of federal payments, execution on non-exempt property, and any other means
the United States deems appropriate. The defendant and counsel also agree that the defendant may
be contacted post-judgment regarding the collection of any financial obligation imposed by the
Court without notifying the defendant’s counsel and outside the presence of the defendant’s counsel.
In order to facilitate the collection of financial obligations to be imposed with this prosecution, the
defendant agrees to disclose fully all assets in which the defendant has any interest or over which
the defendant exercises control, directly or indirectly, including those held by a spouse, nominee, or
other third party. In furtherance of this agreement, the defendant additionally agrees to the
following specific terms and conditions:

a) If so requested by the United States, the defendant will promptly submit a

completed financial statement to the U.S. Attorney’s Office, in a form it provides and as it directs.

5
Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page 5of8 PagelD #: 58
The defendant promises that such financial statement and disclosures will be complete, accurate,
and truthful. |

b) The defendant expressly authorizes the U.S. Attorney’s Office to obtain a
credit report on the defendant in order to evaluate the defendants ability to satisfy any financial
obligation imposed by the Court.

c) If so requested by the United States, the defendant will promptly execute
authorizations on forms provided by the U.S. Attorney’s Office to permit the U.S. Attorney’s Office
to obtain financial and tax records of the defendant.

10. The defendant acknowledges that the principal benefits to the United States of a plea
agreement include the conservation of limited government resources and bringing a certain end to
the case. Accordingly, in consideration of the concessions made by the United States in this
agreement and as a further demonstration of the defendant’s acceptance of responsibility for the
offense(s) committed, the defendant voluntarily, knowingly, and intentionally agrees to the
following:

a) The defendant will not file a direct appeal of the defendant’s conviction(s) or
sentence with one exception: The defendant retains the right to appeal a sentence imposed above
the sentencing guideline range determined by the Court or above any mandatory minimum sentence
deemed applicable by the Court, whichever is greater. The defendant also waives the right to appeal
the Court’s determination as to whether the defendant’s sentence will be consecutive or partially
concurrent to any other sentence.

b) The defendant will not file any motions or pleadings pursuant to 28 U.S.C.

§ 2255 or otherwise collaterally attack the defendant’s conviction(s) or sentence, with two
exceptions: The defendant retains the right to file a § 2255 motion as to (i) prosecutorial

misconduct and (ii) ineffective assistance of counsel.

 

Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page 6of8 PagelD #: 59
c) The defendant will not, whether directly or by a representative, request or
receive from any department or agency of the United States any records pertaining to the
investigation or prosecution of this case, including, without limitation, any records that may be
sought under the Freedom of Information Act, 5 U.S.C. Section 552, or the Privacy Act of 1974,

5 ULS.C. Section 552a.

11. This plea agreement becomes effective once it is signed by the parties and is not
contingent on the defendant’s entry of a guilty plea. If the United States violates the terms of this
plea agreement, the defendant will have the right to withdraw from this agreement. If the defendant
violates the terms of this plea agreement in any way (including but not limited to failing to enter
guilty plea(s) as agreed herein, moving to withdraw guilty plea(s) after entry, or by violating any
court order or any local, state or federal law pending the resolution of this case), then the United
States will have the right to void any or all parts of the agreement and may also enftenss whatever
parts of the agreement it chooses. In addition, the United States may prosecute the defendant for
any and all federal crimes that the defendant committed related to this case, including any charges
that were dismissed and any other charges which the United States agreed not to pursue. The
defendant expressly waives any statute of limitations defense and any constitutional or speedy trial
or double jeopardy defense to such a prosecution. The defendant also understands that a violation of
this plea agreement by the defendant does not entitle the defendant to withdraw the defendant’s
guilty plea(s) in this case.

12.‘ The United States will file a supplement in this case, as required in every case by the
Local Rules of the United States District Court for the Eastern District of Tennessee, even though
there may or may not be any additional terms. If additional terms are included in the supplement,

they are hereby fully incorporated herein.

£

x

7 is

\
Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page 7 of8 PagelID #: 60
13. This plea agreement and supplement constitute the full and complete agreement and

understanding between the parties concerning the defendant’s guilty plea to the above-referenced

charge(s), and there are no other agreements, promises, undertakings, or understandings between the

defendant and the United States. The parties understand and agree that the terms of this plea

agreement can be modified only in writing signed by all of the parties and that any and all other

promises, representations, and statements whether made before, contemporaneous with, or after this

agreement, are null and void.

¥/8 [, 90/9 By:

Date

 

 

J. DOUGLAS OVERBEY
UNITED STATES ATTORNEY

TH Ca.
THOMAS MCCAULEY
Assistant U.S. Attorney

Koll Avorn

PAUL WILLIAM BOWMAN
Defendant

    
 
 

Li |
ILYA BE NSHTESAT
Attorney/for the Béfendant

Case 2:18-cr-00151-RLJ-MCLC Document 29 Filed 08/08/19 Page 8of8 PagelD #: 61
